Title: To James Madison from James Monroe, 6 July 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington July 6. 1816

Your letter with Mr Harris’s respecting Mr Kosloff has been receivd, and will be duly attended to.  I have written to Mr Ingersol to obtain a correct copy of every measure which was taken in the affair then, & Mr Rush has given him hints in a private letter, which will aid him in the details.  I find that the evidence, in the proceeding, will operate more against the consul than I had supposed, and less in favor of the candour & fair dealing of the minister, than he is perhaps aware of.  No further proof will be necessary.  I shall make out a complete copy & forward it, to Mr Harris, by a special messenger, Mr Coles, if he consents on your offering it to him.
Mr Bagot has recd. a power to arrange the fishing, on the coast of the British provinces.  He informs me, that in consequence of some great irregularity & violent conduct of the fishermen there, towards the inhabitants the govr. at Halifax had given orders to remove them, from within a marine league of the shore, but that he (Mr B.) will request him to revoke his order, on the hope of making an arrangement here.  I shall see him to day, & apprize to morrow of what passes.  Very respectfully & sincerely yours

Jas Monroe

